United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 16-2266
                         ___________________________

                              Jose Luis Valle Chacon

                              lllllllllllllllllllllPetitioner

                                            v.

          Jefferson B. Sessions, III,1 Attorney General of the United States

                             lllllllllllllllllllllRespondent
                                     ____________

                       Petition for Review of an Order of the
                           Board of Immigration Appeals
                                   ____________

                              Submitted: May 10, 2017
                                Filed: May 25, 2017
                                   [Unpublished]
                                   ____________

Before GRUENDER, ARNOLD, and KELLY, Circuit Judges.
                         ____________

PER CURIAM.




      1
      Jefferson B. Sessions, III has been appointed to serve as Attorney General of
the United States, and is substituted as respondent pursuant to Federal Rule of
Appellate Procedure 43(c).
       Jose Luis Valle Chacon, a citizen of El Salvador, petitions for review of an
order of the Board of Immigration Appeals adopting the decision of an immigration
judge to deny Chacon both asylum and withholding of removal, after finding that
Chacon was not credible, and had shown neither past persecution nor a well-founded
fear of future persecution in El Salvador.2 After careful consideration, we conclude
that substantial evidence on the record as a whole supports the denial of asylum and
withholding of removal. Accordingly, we deny the petition. See 8th Cir. R. 47B.
                        ______________________________




      2
       The rulings regarding denial of relief under the Convention Against Torture
and denial of voluntary departure are not before us. See Chay-Velasquez v. Ashcroft,
367 F.3d 751, 756 (8th Cir. 2004).

                                        -2-